Citation Nr: 0901385	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  05-11 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disorder.  

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for right 
shoulder disorder.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from February 1973 to May 
1975.  

This appeal arises from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  

The issue of service connection for PTSD being remanded is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran was previously finally denied service 
connection for right shoulder and back disabilities in 
September 2003.  

2.  The evidence added to the record since September 2003, 
fails to raise a reasonable possibility of substantiating the 
claims for service connection for right shoulder and back 
disabilities.  



CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted to 
reopen the claim for service connection for a right shoulder 
disorder.  38 U.S.C.A. § 7104(b)(West 2002); 38 C.F.R. 
§ 3.156 (2008)

2.  New and material evidence has not been submitted to 
reopen the claim for service connection for a back disorder.  
38 U.S.C.A. § 7104(b)(West 2002); 38 C.F.R. § 3.156 (2008)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In Kent v. Nicholson, 20 Vet. App. 1 (2006) it was held that 
VA must generally inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of evidence that must be presented to reopen such 
claims, that is to say, that new and material evidence is 
required.  The Court noted that the terms new and material 
have specific, technical meanings that are not commonly known 
to VA claimants, suggesting that VA should define these terms 
in its 38 U.S.C. § 5103(a) notice using the definition of new 
and material evidence provided in section 3.156(a).  
Furthermore, the Court stated that the fulfillment of VA's 
obligation to identify for the claimant what evidence will be 
considered new and material depends on the basis of the 
prior, final denial.  

The veteran's claim was remanded in February 2007 to ensure 
the veteran had received proper notice as defined by Kent.  A 
March 2007 letter to the veteran notified him as prescribed, 
and the matter was re-adjudicated in an August 2008 
supplemental statement of the case.  Although notice was not 
accomplished consistent with the strict requirements of the 
law, the record clearly shows that over the course of this 
lengthy appeal that the veteran has had a meaningful 
opportunity to participate in it, and therefore, the notice 
errors are harmless.  

The record shows that VA has obtained the veteran's service 
records, and his relevant post service records.  Since the 
claims concerning the back and shoulder are not being 
reopened, an examination of the veteran or an opinion on the 
question at issued, is not warranted.  

Relevant Laws and Regulations.  Once entitlement to service 
connection for a given disorder has been denied by the RO and 
has not been timely appealed, that determination is final.  
In order to later establish service connection for the 
disorder in question, it is required that new and material 
evidence be presented warranting reopening the claim and 
review of the former disposition.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. §§ 3.104, 3.156(a) (2008).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself, or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the clam sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (2008).  


Right Shoulder 

The RO most recently denied service connection for right 
shoulder disability in a September 2003 rating action.  That 
was not appealed and became final.  

The evidence of record at that time included the veteran's 
service records that showed a single episode of right 
shoulder complaints in 1973, and no mention of any right 
shoulder problems when examined in connection with service 
discharge.  The record also consisted of post service medical 
evidence that did not show any right shoulder complaints 
until 1978, when right shoulder bursitis was found.  
Thereafter, however, no further right shoulder complaints are 
noted in any medical record until 2000, when impingement 
syndrome was found, as well as rotator cuff tear, and 
bursitis.  Addressing the cause of the right shoulder 
problems, a private physician, Priscilla, Mieses Plaval, MD. 
wrote in 2001 the veteran developed his right should problems 
due to its overwork, that was made necessary by the veteran's 
service connected left shoulder disability.  Another private 
physician, Fabio H. Lugo Gutierrez, MD., a psychiatrist, 
wrote in a January 2003 statement the veteran "suffers a 
physical condition on both shoulders, connected to the 
military service."  A VA physician, however, opined for 
various reasons set out in an October 2002 report, that the 
right shoulder impairment was not secondary to the left 
shoulder condition.  

On the foregoing record, the RO denied the claim, which 
decision the veteran did not appeal.  The evidence added to 
the record since September 2003, includes the veteran's 
contentions, which are merely cumulative, another statement 
from Dr. Mieses Plaval where she repeats her earlier comment 
linking the right shoulder problems to overwork caused by the 
left shoulder, (again merely cumulative of evidence 
previously considered), and records which merely show the 
current diagnosis and treatment directed to the shoulder, but 
fail to address the relationship, if any, between the current 
shoulder condition and service or service connected 
disability.  None of this addresses whether current 
disability is linked to service or service connected 
disability in a way not previously considered, and therefore 
it fails to raise a reasonable possibility of substantiating 
the claim for service connection.  Accordingly, the appeal in 
this regard is denied.  


Back Disorder

The RO last denied the veteran's claim for service connection 
for a back disorder in a September 2003 rating decision.  The 
veteran did not file a notice of disagreement with that 
decision, and it is final.  38 C.F.R. § 3.104, 20.1103.  

The relevant evidence in the claims folder in September 2003 
included the following:  

At service entrance and separation no disorder of the back 
was noted.  Service medical records do not include any 
complaints or treatment for a back disorder.  

December 1975 VA examination report does not include any 
complaints or diagnosis of a back disorder.  

September 1981 VA records include complaints of low back 
pain.  The veteran was tender to palpation in the 
paravertebral soft tissues of the spine.  Low back pain with 
no radiculopathy was the diagnosis.  

February 2000 magnetic resonance imaging (MRI) from the 
veteran's private physician revealed a large disc herniation 
at L5-S1.  

A March 2000 statement from Priscilla Mieses Llavat, MD 
revealed the veteran had right lumbosacral radiculopathy.  

An April 2000 letter from Dr. Llavat reveals the veteran had 
hurt his back on February 9, 2000 when lifting a tray of mail 
while working in the Post Office.  

November 2000 VA treatment records noted the veteran had a 
lumbar herniated disc.  

An undated statement from Dr. Llavat indicated the veteran 
had severe low back pain.   

The evidence submitted since September 2003 includes various 
medical records and medical statements, none of which links 
the veteran's current low back disability to service.  
Obviously, such evidence does not offer a reasonable 
possibility of substantiating the veteran's claim for service 
connection for a back disorder. 

As new and material evidence has not been submitted, the 
claim for service connection for a back disorder may not be 
reopened.  


ORDER

As new and material evidence has not been submitted the 
request to reopen the claim for service connection for a 
right shoulder disorder is denied.  

As new and material evidence has not been submitted the 
request to reopen the claim for service connection for a back 
disorder is denied.  


REMAND

As noted in the prior Remand, because the veteran's symptoms 
have been attributed to various psychiatric disorders, 
including PTSD, the Board requested that a VA examination be 
conducted to determine if the veteran's symptoms meet the 
criteria for diagnosis of PTSD.  In June 2008, a VA 
examination was conducted, and the examiner concluded the 
veteran's symptoms did not meet the criteria for diagnosis of 
PTSD.  It was not clear from the report, however, the 
specific criteria the veteran failed to meet, and the 
examiner did not address the evaluation from the private 
examiner who had concluded the veteran had PTSD, and the 
basis for her contrary conclusion.  An addendum to the 2008 
report should be sought.  

Accordingly, the case is REMANDED for the following action:

1.  The psychiatrist who performed the 
June 2008 psychiatric evaluation of the 
veteran and found that the criteria for 
diagnosis of PTSD had not been met, 
should be asked to review the claims 
folder and the report provided, and 
specifically identify the criteria for 
diagnosis of PTSD not demonstrated by the 
veteran, as well as discuss the October 
2003 report by Fabio H. Lugo Gutierrez, 
MD in which he concluded the veteran had 
PTSD, highlighting the areas where 
findings and conclusions differ, and the 
reasons for those differences.  If the VA 
examiner is not available, the veteran 
should be afforded another VA psychiatric 
evaluation.  That examiner should be 
asked to indicate whether the veteran's 
psychiatric symptoms meet the criteria 
for diagnosis of PTSD and if not, provide 
the information sought by this remand.  

2.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and be given opportunity to respond.  
The case should then be returned to the 
Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


